DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US 3,256,005).
Regarding independent claim 1, Taylor discloses a method of manufacturing gas cylinder (see col. 6, lines 10-12; col. 10, lines 35-38; FIG. 6, 6a), the method comprising: applying a sealant (121’) to at least a portion of inner surface of a hollow spindle (121); forming a sealant film on an inner surface of the spindle by frictionally applying the sealant to the inner surface of the spindle (see FIG. 6a); and hardening the sealant film to form a cured film cylinder in contact with the inner surface of the spindle (see FIG. 6a, col. 10, lines 35-38).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Knopp et al. (US 6, 056,251) in view of Taylor (US 3,256,005).
Regarding independent claim 1, Knopp discloses a method of manufacturing gas cylinder (see Abstract, FIGS. 1-3), the method comprising: applying a seal (A) (see Annotated FIG. 3, below) to at least a portion of inner surface of a hollow spindle (7).

    PNG
    media_image1.png
    752
    467
    media_image1.png
    Greyscale

Knopp does not disclose that the seal is a sealant, or forming film on an inner surface of the spindle by frictionally applying the sealant to the inner surface of the spindle; and hardening the sealant film to form a cured film cylinder in contact with the inner surface of the spindle.
see col. 6, lines 10-12; col. 10, lines 35-38; FIG. 6, 6a), the method comprising: applying a sealant (121’) to at least a portion of inner surface of a hollow spindle (121); forming a sealant film on an inner surface of the spindle by frictionally applying the sealant to the inner surface of the spindle (see FIG. 6a); and hardening the sealant film to form a cured film cylinder in contact with the inner surface of the spindle (see FIG. 6a, col. 10, lines 35-38).  
It would have been obvious to replace the seal (A) (see Annotated FIG. 1, above) of Knopp with a cured film cylinder as a simple substitution of one known element for another (see e.g. Taylor, FIG. 6a, seal (121’) v. FIG. 14, seal (669)) with predictable results.  Additionally, the cured film cylinder provides the advantage of a “low-cost” seal (see Taylor, col. 6, lines 10-12), and the further advantage of maintaining the valve body (25) (see Knopp, FIG. 3) in the proper position within the spindle while providing a sealing function.  
Regarding claim 2, Knopp discloses inserting a cylinder assembly (9, 25) contacting the inner surface of the spindle through an inlet of the spindle (see FIG. 3), and after inserting the cylinder assembly and forming the first seal, applying a seal (B) (see Annotated FIG. 3, above) to a lower portion of the inserted seal assembly (see FIG. 3) (additionally note: there are a finite number of predictable solutions for when to apply the second seal – before forming the first seal or after, both resulting in the same assembly; as such it would have been obvious as a matter of choosing from a finite number of predictable solutions to apply the seal (B) (see Annotated FIG. 3, above) after forming the seal (A) (see Annotated FIG. 3, above)).  
Knopp does not disclose applying the sealant to a lower portion of the inserted cylinder assembly.  
 Taylor discloses a method of manufacturing gas cylinder (see col. 6, lines 10-12; col. 10, lines 35-38; FIG. 6, 6a), the method comprising: applying a sealant (121’) to a lower portion of a cylinder (121).  
see Annotated FIG. 3, above) of Knopp with a sealant as a simple substitution of one known element for another (see e.g. Taylor, FIG. 6a, seal (121’) v. FIG. 14, seal (669)) with predictable results.  Additionally, the sealant provides the advantage of a “low-cost” seal (see Taylor, col. 6, lines 10-12), and the further advantage of maintaining the holder (C) (see Annotated FIG. 3, above) in the proper position within the cylinder while providing a sealing function.  
Regarding claim 3, Knopp discloses after the forming of the sealant film, inserting an open holder (C) (see Annotated FIG. 3, above) into the spindle to be coupled with the cylinder assembly and the spindle (additionally note: there are a finite number of predictable solutions for when to insert the open holder – before forming the seal (A) or after, both resulting in the same assembly; as such it would have been obvious as a matter of choosing from a finite number of predictable solutions to insert the open holder after forming the first seal (A)); and applying a seal (D) to a boundary between one end of the open holder and the inner surface of the spindle (see Annotated FIG. 3, above).  
Knopp does not disclose applying a sealant when applying the seal (D).  
It would have been obvious to replace the seal (D) (see Annotated FIG. 3, above) of Knopp with a sealant as a simple substitution of one known element for another (see e.g. Taylor, FIG. 6a, seal (121’) v. FIG. 14, seal (669)) with predictable results.  Additionally, the sealant provides the advantage of a “low-cost” seal (see Taylor, col. 6, lines 10-12), and the further advantage of maintaining the holder (C) (see Annotated FIG. 3, above) in the proper position within the cylinder while providing a sealing function.  
Regarding claim 5, Knopp discloses a method of manufacturing gas cylinder (see Abstract, FIGS. 1-3), the method comprising: applying a seal (A) (see Annotated FIG. 3, above) to a first region of an inner surface of a hollow spindle (7); inserting a cylinder assembly (9, 25) in contact with the inner surface of the spindle into the spindle (see FIG. 3); applying a second seal (D) (see Annotated FIG. 3, above) to a second region of the inner surface of the spindle (see FIG. 3).  

 Taylor discloses a method of manufacturing gas cylinder (see col. 6, lines 10-12; col. 10, lines 35-38; FIG. 6, 6a), the method comprising: applying a sealant (121’) to at least a portion of inner surface of a hollow spindle (121) to form a seal. 
It would have been obvious to replace the seals (A, D) (see Annotated FIG. 3, above) of Knopp with a sealant as a simple substitution of one known element for another (see e.g. Taylor, FIG. 6a, seal (121’) v. FIG. 14, seal (669)) with predictable results.  Additionally, the sealant provides the advantage of a “low-cost” seal (see Taylor, col. 6, lines 10-12), and the further advantage of maintaining the holder (C) (see Annotated FIG. 3, above) and the valve body (25) in the proper position with respect to the spindle. 
Regarding claim 6, Knopp discloses a gas cylinder (see Abstract, FIGS. 1-3) comprising: a hollow spindle (7); a seal (A) (see Annotated FIG. 3, above) in contact with an inner surface of the spindle (see Annotated FIG. 3, above); and a cylinder assembly (9, 25) including a cylinder (9) spaced apart from at least a partial region of an inner surface of the seal (A) (see Annotated FIG. 3, above).  
Knopp does not disclose that the seal is a cured film cylinder formed by hardening a sealant. 
Taylor discloses a method of manufacturing gas cylinder (see col. 6, lines 10-12; col. 10, lines 35-38; FIG. 6, 6a), the method comprising: applying a sealant (121’) to at least a portion of inner surface of a hollow spindle (121) to form a cured film cylinder seal (see FIG. 6A). 
It would have been obvious to replace the seal (A) (see Annotated FIG. 3, above) of Knopp with a cured film cylinder seal as a simple substitution of one known element for another (see e.g. Taylor, FIG. 6a, seal (121’) v. FIG. 14, seal (669)) with predictable results.  Additionally, the sealant provides the advantage of a “low-cost” seal (see Taylor, col. 6, lines 10-12), and the further advantage of maintaining see Annotated FIG. 3, above) and the valve body (25) in the proper position with respect to the spindle. 
Regarding claim 7, Knopp discloses a gas cylinder (see Abstract, FIGS. 1-3) comprising: a hollow spindle (7); a first seal (A) (see Annotated FIG. 3, above) and a second seal (D) (see Annotated FIG. 3, above) placed in a first region and a second region of the spindle inner surface (see Annotated FIG. 3, above), respectively, and; and a cylinder assembly (9) placed between the first cured film ring and the second cured film ring in the spindle (see FIG. 3).  
Knopp does not disclose that the first seal and the second seal are a cured film seal formed by hardening a sealant. 
 Taylor discloses a method of manufacturing gas cylinder (see col. 6, lines 10-12; col. 10, lines 35-38; FIG. 6, 6a), the method comprising: applying a sealant (121’) to at least a portion of inner surface of a hollow spindle (121) and hardening the sealant to form a seal (see col. 6, lines 10-12; col. 10, lines 35-38; FIG. 6, 6a). 
It would have been obvious to replace the seals (A, D) (see Annotated FIG. 3, above) of Knopp with a sealant as a simple substitution of one known element for another (see e.g. Taylor, FIG. 6a, seal (121’) v. FIG. 14, seal (669)) with predictable results.  Additionally, the sealant provides the advantage of a “low-cost” seal (see Taylor, col. 6, lines 10-12), and the further advantage of maintaining the holder (C) (see Annotated FIG. 3, above) and the valve body (25) in the proper position with respect to the spindle.  
Regarding claim 9, Knopp discloses an open holder (C) (see Annotated FIG. 3, above) coupled with the cylinder assembly at an inlet of the spindle (see FIG. 3), wherein the second seal is located at a boundary between the open holder and the spindle (see FIG. 3).  Taylor teaches a cured film ring.    
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Knopp et al. (US 6, 056,251) in view of Taylor (US 3,256,005), as applied to claim 7, above, and further in view of Huh et al. (US 2004/0124570).
see FIG. 3), wherein the first sealed ring is located at a boundary between the holder and the cylinder assembly (see Annotated FIG. 3, above).  
Knopp does not disclose that the holder is tapered, or that the spindle is tapered.  
Huh teaches a gas cylinder (see Abstract, FIG. 1) comprising a tapered holder (9) placed within a tapered interior of a spindle (2) (see FIG. 1; ¶ 0046).  
It would have been obvious to taper the holder and spindle of Knopp to allow the gas cylinder to be easily assembled to and force-fit within connecting part.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 4,844,392) in view of Mickelson (US 2003/0116012).
Regarding claim 11, Bauer discloses a gas spring (see Abstract, FIGS. 1-4) comprising: a hollow cylinder (3); a piston rod assembly (8) capable of reciprocating motion within the cylinder (see col. 2, lines 62-68); a spacer (15) placed inside the cylinder to limit movement of the piston rod assembly (see e.g. FIG. 1); a gas sealing member (13, 14) placed inside the cylinder and in contact with the spacer (see FIG. 1); a flange (9) in contact with the gas sealing member and blocking an inlet of the cylinder (see FIG. 1), and a sealing ring (10) placed between the gas sealing member and the flange to block a gas outlet passage (see FIG. 1).
Bauer does not disclose that the sealing ring is a cured film formed by curing a sealant.
Mickelson teaches a fluid cylinder (102) comprising a sealing ring (124) (see FIG. 2), or alternatively, a cured film ring (400) (see ¶ 0023).  
It would have been obvious to replace the sealing ring of Bauer with a cured film seal as a simple substitution of one known element for another with predictable results.  Additionally, the cured film ring provides an advantage of maintaining the gas sealing member and/or the flange in the proper position within the cylinder while providing a sealing function.  
Allowable Subject Matter
Claim 10 is allowed.
The prior art of record does not disclose hardening the sealant to form a cured film ring in contact with the inner surface of the spindle and the gas sealing member.  
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose or render obvious the combination of after forming a sealant film, inserting an open holder and applying a sealant between the open holder and the spindle and then inserting a gas sealing member and applying a sealant between the gas sealing member and the spindle.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

March 3, 2022